Gilchrist, C. J.
The liquors were in Concord. Walker agreed with the plaintiff, in Bgston, to buy the goods mentioned in a schedule, at twenty-five per cent, discount from the invoice price tthereof. The plaintiff then came to Concord, and took an invoice of the goods, Walker being present, and the goods were paid for by a note, which was made and delivered to the plaintiff in Boston. Walker then removed the goods.
No formal delivery was necessary to vest the title in the vendee.
Every thing that was necessary to a perfect contract between the parties took place in Boston. The contract was made there, and the note was made and delivered there. In order to ascertain the amount of the purchase money, the invoice was taken, but for no other purpose. It was not done as one of the conditions of the contract, without which the parties agreed that the property should not pass.
The general rule is, that the delivery of possession is necessary, in a conveyance of personal chattels as against every one but the vendor. Between the vendor and the vendee the property will pass without delivery, but not with *129respect to third persons, who may afterwards, without notice, acquire a title to the goods under the vendor. Ricker v. Cross, 5 N. H. Rep. 570.
As the sale was complete in Massachusetts, and no delivery in this State was necessary, there should be

Judgment on the verdict.